[Cite as State v. DeGenero, 2017-Ohio-624.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                     PORTAGE COUNTY, OHIO


STATE OF OHIO,                                 :        OPINION

                 Plaintiff-Appellee,           :
                                                        CASE NO. 2016-P-0014
        - vs -                                 :

DEVON DEGENERO,                                :

                 Defendant-Appellant.          :


Criminal Appeal from the Portage County Court of Common Pleas, Case No. 2014 CR
00774.

Judgment: Affirmed.


Victor V. Vigluicci, Portage County Prosecutor, and Pamela J. Holder, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

Sean C. Buchanan, Slater & Zurz LLP, One Cascade Plaza, Suite 2210, Akron, OH
44308 (For Defendant-Appellant).



THOMAS R. WRIGHT, J.


        {¶1}     Appellant, Devon DeGenero, appeals his conviction in the Portage County

Court of Common Pleas on one count of identity theft and three counts of forgery. As to

all four counts, he asserts the state’s evidence was insufficient to establish all elements

of the offenses. For the following reasons, we affirm his conviction.

        {¶2}     Appellant’s grandmother, Lucy Helen Aliff, died on March 1, 2013. Three

days later, a credit card application in her name was submitted over the internet with the
GE Capital Retail Bank. The application contained Lucy’s correct full name and social

security number. The bank immediately approved the application and an account was

opened in Lucy’s name.

       {¶3}   On the same day the application was submitted, appellant was designated

as an authorized user of the credit card. At some point, a credit card was issued to him.

However, he did not try to use the card during the remainder of 2013. In May 2014, the

bank was again contacted over the internet, and appellant’s girlfriend, Trista McQuerry,

was designated as an authorized user of Lucy’s card.

       {¶4}   On June 6, 2014, appellant entered a Dollar General store in Windham,

Portage County, Ohio, and attempted to use the credit card to purchase $500 of credit

on a separate prepaid credit card. Since Dollar General had a policy forbidding this

type of purchase, the cashier and the store manager refused to go forward with the

transaction. Moreover, since the store manager had prior dealings with appellant and

McQuerry, she instructed the cashier to enter the numbers on appellant’s card into the

store’s verification system. In response, the system indicated that the credit card was in

Lucy’s name. As a result, the manager asked appellant for identification, but he stated

that he did not have one at that time.

       {¶5}   The store manager left the “check-out” area of the building and went into

her private office, where she telephoned the Windham police. While the manager was

gone, appellant decided to purchase a prepaid phone instead of the prepaid credit card.

Since the cost of the prepaid phone was less than $10, the cashier allowed appellant to

charge the item on Lucy’s credit card. As he was leaving the store, appellant threw the

receipt and the packaging for the prepaid phone into a garbage can, which enabled the




                                            2
store manager to retrieve them.

       {¶6}   A detective from the Windham police department arrived at the store a few

minutes after appellant and McQuerry had departed. After hearing the store manager’s

statement of the facts and obtaining the receipt and packaging from her, the detective

drove around the general vicinity and quickly found him walking with McQuerry near an

abandoned drive-through. Upon stopping appellant, the detective asked him about his

use of the credit card. Appellant replied that the card was in his grandmother’s name

and that he was an authorized user. He also gave the detective an alleged phone

number for his grandmother, encouraging the detective to call her to verify his authority

to use the card. In light of appellant’s assertions, the detective allowed him to leave.

       {¶7}   As part of her ensuing investigation, the detective telephoned the number

provided by appellant and left a message on an answering machine. When she did not

receive a call back, the detective did research on the internet and found the obituary for

appellant’s grandmother. As a result, the detective contacted the bank that had issued

the card, informing an employee of the bank’s fraud unit of the situation.            Upon

conducting its own investigation, the bank concluded that Lucy Aliff was deceased when

the credit card was approved; accordingly, the card was canceled on June 13, 2014.

       {¶8}   During the period between the Dollar General incident and the subsequent

date the bank was told of the potential fraud, appellant made a series of purchases on

the credit card at a convenient food store in Windham. In each instance, he executed or

approved a credit slip documenting the transaction.

       {¶9}   In October 2014, appellant was indicted on one count of identity theft and

three counts of forgery. The “identity” count was predicated upon the use of Lucy Aliff’s




                                             3
name and social security number to procure the credit card after her death. The forgery

counts were based upon appellant’s use of the credit card to make purchases at Dollar

General and the convenience store on June 6 & 7, 2014.

       {¶10} Due to the pendency of other criminal charges against appellant, his trial

on the credit card charges was delayed until January 2016, when a one-day bench trial

was held. In addition to presenting the testimony of the Dollar General store manager,

the police detective, and the bank’s fraud investigator, the state also introduced tapes of

surveillance cameras which recorded appellant’s action in the Dollar General store and

the convenience store. The purpose of the surveillance tapes was to establish his use

of the credit to make the purchases.       Appellant did not present any witnesses in

defense.

      {¶11} At the close of the evidence, the trial court found appellant guilty of all four

charges. After holding a separate sentencing hearing, the court ordered him to serve a

one-year prison term on each charge. The trial court further ordered that the four terms

were to run concurrently, but would not begin to run until appellant finished the prison

term imposed in the other criminal action against him.

      {¶12} In appealing his conviction, appellant asserts one assignment of error for

our review:

      {¶13} “The evidence was insufficient to sustain convictions in this case.”

      {¶14} In regard to the “identity theft” charge, appellant argues that the trial court

erred in finding him guilty because the state did not introduce any evidence establishing

that he was the person who submitted the application for the credit card. Specifically,

he notes that the state failed to present any evidence as to the location of the computer




                                            4
from which the application was submitted. Concerning the forgery charges, appellant

contends that his mere use of the credit card was not legally sufficient because he was

an authorized user of the card and the state did not prove that he was actually aware of

his grandmother’s death when he made purchases with the card.

       {¶15} “Raising the question of whether the evidence is legally sufficient to

support the * * * verdict as a matter of law invokes a due process concern. State v.

Thompkins (1997), 78 Ohio St.3d 380, 386, 1997 Ohio 52, 678 N.E.2d 541.                 In

reviewing such a challenge, ‘[t]he relevant inquiry is whether, after viewing the evidence

in a light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime proven beyond a reasonable doubt.’ State v. Jenks

(1991), 61 Ohio St.3d 259, 574 N.E.2d 492, paragraph two of the syllabus, following

Jackson v. Virginia (1979), 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560.” State v. Diar,

120 Ohio St.3d 460, 2008-Ohio-6266, 900 N.E.2d 565, ¶113.

       {¶16} The crime of identity fraud is defined in R.C. 2913.49(B), which forbids a

person from using, obtaining, or possessing another individual’s personal identifying

information with the intent to “[h]old the person out to be the other person.” A person’s

“personal identifying information” includes her social security number. R.C. 2913.49(A).

       {¶17} Appellant claims that there was no direct evidence proving that he was the

person who employed his deceased grandmother’s social security number to obtain the

credit card in her name. While his assertion as to the lack of direct evidence is correct,

the record shows that there is sufficient circumstantial evidence from which a rational

trier of fact could infer it was him who submitted the credit card application.

       {¶18} “‘Circumstantial evidence * * * is proof of facts or circumstances by direct




                                             5
evidence from which (the fact finder) may reasonably infer other related facts which

naturally and logically follow according to the common experience of mankind.’ State v.

Blankenship (Sept. 21, 1994), 9th Dist. No. 2815, 1994 Ohio App. LEXIS 4230. It is true

that circumstantial evidence has the same probative value as direct evidence and the

state need not disprove reasonable theories of innocence. See State v. Jenks (1991),

61 Ohio St.3d 259, 574 N.E.2d 492, paragraph one of the syllabus. Nonetheless, the

state can establish facts through circumstantial evidence only insofar as reasonable

inferences can be drawn from that evidence.               Inferences to be drawn from

circumstantial evidence are unreasonable or speculative if they are not supported by the

surrounding facts in evidence. State v. Thomas, 1st Dist. No. C-010724, at ¶17, 2002-

Ohio-7333.

       {¶19} “‘The sufficiency of circumstantial evidence to prove a fact or to prove guilt

depends, among other things, on whether reason and common sense lead us from the

facts proved by real or direct evidence to the fact sought to be proved. * * * [W]hen the

connection is so weak or attenuated that no reasonable mind could find proof beyond a

reasonable doubt, * * * the proof is insufficient as a matter of law to overcome the

presumption of innocence.’ State v. Bentz (1981), 2 Ohio App.3d 352, 355, fn.6, 2 Ohio

B. 408, 442 N.E.2d 90; see also, State v. Griffin (1979), 13 Ohio App.3d 376, 377-378,

13 Ohio B. 458, 469 N.E.2d 1329.” State v. Rohr-George, 9th Dist. Summit No. 23019,

2007-Ohio-1264, ¶21-22.

       {¶20} In reliance upon circumstantial evidence, Ohio courts have concluded an

accused’s unexplained possession of recently stolen property allows for a permissive

inference that he is guilty of either theft or burglary. See, e.g., State v. Brown, 10th Dist.




                                              6
Franklin No. 05AP-601, 2006-Ohio-2307, ¶11. The circumstantial evidence in this case

supports a similar inference. That is, given the circumstances in which the application

for the credit card was submitted, appellant’s subsequent possession of the card allows

for the logical inference that he used his grandmother’s social security number to obtain

the card.

      {¶21} First, the application for the card was made within three days of her death.

Second, appellant was designated as an authorized user of this card on the same day

the application was submitted. Third, he had maintained possession of the card for over

a year before he tried to use it. Fourth, when the police detective asked appellant about

his use of the card, he specifically responded that his use was permissible because he

was an authorized user.

      {¶22} Under appellant’s theory of the case, if he did not submit the application in

question, this must mean that another person was responsible for its submission. But,

given that Lucy Aliff was already deceased and appellant was the sole person named

as an authorized user when the account was created, this would mean that the second

person engaged in identify fraud solely for appellant’s benefit. This theory or possible

inference does not comport with common sense. Instead, the only logical inference is

that appellant himself was responsible for the application’s submission.

      {¶23} Appellant argues that, since McQuerry was also named as an authorized

user of the card, there is a 50/50 chance that she submitted the application. This point

might be persuasive if she was given that designation at the same time appellant was.

Yet, there is no dispute that she did not become an authorized user until one year after

the creation of the account. Thus, when the credit card was first issued, appellant was




                                            7
the sole person to benefit.

       {¶24} Notwithstanding the lack of direct evidence regarding the location of the

computer used to submit the application, the circumstantial evidence supports the

finding of guilt for identity theft.

       {¶25} In relation to the three forgery counts, appellant was convicted of R.C.

2913.31(A)(3), which provides: “No person, with purpose to defraud, or knowing that the

person is facilitating a fraud, shall * * * [u]tter, or possess with purpose to utter, any

writing that the person knows to have been forged.” The term “utter” means “to issue,

publish, transfer, use, put or send into circulation, deliver, or display.” R.C. 2913.01(H).

       {¶26} Appellant asserts that, since he was an authorized user of the credit card,

no rational trier of fact could find that he had purpose to defraud the bank by making the

charges at Dollar General and the convenience store. But this assertion is dependent

upon his status as a legitimate authorized user. Given the fair conclusion that appellant

engaged in identity theft to obtain the credit card and named himself an authorized user,

his status was not legitimate. Thus, purpose to defraud was proven.

       {¶27} Appellant has failed to demonstrate error. Accordingly, his sole

assignment of error lacks merit, and the judgment of the Portage County Court of

Common Pleas is affirmed.



CYNTHIA WESTCOTT RICE, P.J., concurs,

DIANE V. GRENDELL, J., concurs in judgment only.




                                             8